IN THE UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA

 

)
)
Vv. ) 1:13CR435-1
)
BRIAN DAVID HILL )

JUDGMENT AND COMMITMENT
Supervised Release Violation Hearing

On September 12, 2019, a hearing was held on a charge that
the Defendant had violated the terms and conditions of supervised
release as set forth in the Court’s Order filed July 24, 2015 and
the Judgment filed November 12, 2014 in the above-entitled case,
copies of which are attached hereto and incorporated by reference
into this Judgment and Commitment.

The Defendant was represented by Renorda E. Pryor, Attorney.

The Defendant was found to have violated the terms and
conditions of his supervised release. The violation(s) as follow
were willful and without lawful excuse.

Violation 1. On September 21, 2018, the Defendant was
arrested for the commission of a crime.

IT IS ORDERED that the Defendant’s supervised release be
revoked. The Court has considered the U.S. Sentencing Guidelines
and the policy statements, which are advisory, and the Court has
considered the applicable factors of 18 U.S.C. §§ 3553(a) and
3583 (e).

IT IS ORDERED that the Defendant be committed to the custody

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 1 of 16
of the Bureau of Prisons for imprisonment for a period of nine (9)
months.

IT IS FURTHER ORDERED that supervised release of nine (9)
years is re-imposed under the same terms and conditions as
previously imposed.

The Defendant shall surrender to the United States Marshal
for the Middle District of North Carolina or to the institution

- designated by the Bureau of Prisons by 12:00 p.m. on December 6,

United States District Judge

2019,

 

October 4, 2019.

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane ? of 16
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

 

)
) .
v. ) 1:13CR435-1
. )
BRIAN DAVID HILL )

ORDER
Supervised Release Violation Hearing

On June 30, 2015, a hearing was held on a charge that the
Defendant had violated the terms and conditions of supervised
release as set forth in the Court’s Judgment filed in the above-
entitled case on November 12, 2014, a copy of which is attached
hereto and incorporated by reference into this Order.

The Defendant was represented by Renorda Pryor, Attorney.

The Defendant was found to have violated the terms and
conditions of his supervised release. The violations were willful
and without lawful excuse.

IT rs ORDERED that the Defendant's supervised release shall
not be revoked. The Court. has considered the U.S. Sentencing
Guidelines and the policy statements, which are advisory, and the
Court has considered the applicable factors of 18 U.S.C. § 3553 (a).

IT IS ORDERED that the Defendant is to remain on supervised
release, The Defendant shall participate in a cognitive behavioral
treatment program as directed by the probation officer, and pay

/

for treatment services, as directed by the probation officer. Such

programs may include group sessions led by a qualified counselor

Case 1:13-cr-00435-TDS Document122 Filed 07/24/15 Paae 1 of8
Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 3 of 16
or participation in a program administered by the probation office.
The choice of counselor rests in the discretion of probation.

IT IS ORDERED that the Defendant shall abide by all conditions
and terms of the location monitoring home detention program for a
period of six (6) months. At the direction of the probation
officer, Defendant shall wear a Location monitoring: device which
may include Global Positioning System (GPS) or other monitoring
technology and follow all program procedures specified by the
probation officer. Defendant shall pay for the location monitoring
services as directed by the probation officer.

(IT IS FURTHER ORDERED that all other terms and conditions of
supervised release as previously imposed remain in full force and

effect,

a

United States District Judge

 

July#?, 2015.

Case 1:13-cr-00435-TDS Document 122 Filed 07/24/15 Paae 2 of 8
Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 4 of 16
AO 245B (NCMD Rev. 08/11) Sheet 1 ~ Judgment in a Criminal Case

 

RED ON DOCKET. , , ,
i United States District Court
Nov 12 2014 Middle District of North Carolina

_UNITER STATES QR aMERICA UDGMENT IN A CRIMINAL CASE
Sail 4

Vv.
BRIAN DAVID HILL _

     
    
   
  

Case Number: 1:13CR435-1
USM Number:

John Scott Coalter

 

 

 

 

Defendant's Attorney
THE DEFENDANT;
Xs pleaded guilty to count 1.
i) pleaded nolo contendere to count(s)__—s- which was accepted by the court.
O was found guilty on count{s) after a plea of not guilty.
The defendant Is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18:2252A(a}(5)(B) and (b){2) Possession of Child Pornography August 29, 2012 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

(© The defendant has been found not guilty on count(s)

O Count(s) tis){are) dismissed on the motion of the United States.

- IT tS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant's ecanomic
circumstances. - :

November 10, 2014

 

Bate of imposition of Judgment /
Ottom lt. Ushtn..

Signature of Judge \)
William L. Osteen, ur., Chlef United States District Judge

 

Name & Tile of Judge

NOV 12 201%

Date

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 Paae 1 of 6
Case 1:13-cr-00435-TDS Document122 Filed 07/24/15 Page 3 of 8

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 5 of 16
AO 245B (NCMO Rey. 09/11) Sheol 2 - Imprisonment Page 2 of 6

DEFENDANT: BRIAN DAVID HILL : \
CASE NUMBER: 1:13CR435-1 ~

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to'be imprisoned for 2 total term of ten (10) months
and twenty (20) days, but not Jess than time served. :

oO The court makes the following recommendations to the Bureau of Prisons:

EI The defendant is remanded to the custody of the United States Marshal.

LD The defendant shalt surrender to the United States Marshal for this district.
O at_— ss amp OKN

CT] as notified by the United States Marshal.

© the defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C2 before 2 pm on

 

OC as notified by the United States Marshal.

DO as notified by the Probation or Pretrial Services Office.

RETURN
| have executed this judgment as follows:
Defendant delivered on to at

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

sy
GEPUTY UNITED STATES MARSHAL

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 Paae 2 of 6
Case 1:13-cr-00435-TDS Document 122 Filed 07/24/15 Paae4of8

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 6 of 16
AO 2455 (NCMD Rev. 09/11} Sheet 3 ~ Supervised Release Page 3 of G

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 113CR435-1

SUPERVISED RELEASE

Upon retease from imprisonment, the defendant shall be on supervised release for a term of ten (10) years.

_ The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.

The defendant shall not unlawlully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafier, as determined by the court.

‘

CO The above drug testing condition is suspended based on the court's determination that the defendant poses a low risk of future substance
abuse. (Check, if applicable.)

GI The defendant shall not possess a firearm, destructive device, or any other dangerous weapon, (Check, if applicabie.)
The defendant shall cooperate In the collection of DNA as directed by the probation officer. (Check, if applicable.)

E the defendant shall comply with the requirements of the Sex Offender Registration and Nolification Act (42 U.S.C § 16901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a
student, or was convicted of a qualifying offense. (Check, if applicable.)

Othe defendant shall participate in an approved program for domestic violence. (Check, if applicabie.)

If this judgment imposes a fine or a restitution, itis a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment. :

The defendant must comply with the standard conditions that have been adopted by this court as wall as with any additional conditions on
the attached page,

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shal! report to the probation officer in a manner and frequency directed by the court or probation officer,

3} the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shail Support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment:

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are legally sold, used, distributed, or administered,

9) the defendant shall not associate with any persons engaged In criminal activity, and shall not associate with any person convicted of a
felony unless granted permission to do so by the probation officer,

40) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a iaw enforcement officer;

42) the defendant shall not enter into any agreement to act as an Informer or a special agent of a law enforcement agency without the
permission of the court;

+3) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
record or personal history or characteristics, and shall permit the probation officer to make such notifications and to confirm the defendant's
compliance with such notification requirement.

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 Pade 3 of 6
Case 1:13-cr-00435-TDS Document 122 Filed 07/24/15 Paae5of8

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 7 of 16
AQ 2453 (NCMD Rev. 09/11) Shoet 3c - Supervised Release, Special Conditions ' Page 4 of 6

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

\
SPECIAL CONDITIONS OF SUPERVISION

The defandant shal! cooperatively participate in an evaluation and a mental heaith treatment program with emphasis on sex offender treatment,
and pay for those treatment services, as directed by the probation officer. Treatment may include physiological testing, such as the polygraph
and penile plethysmograph, and the use of prescribed medications.

The defendant shall not possess or use a computer or any other means to access any “on-line computer service" al any location {including
employment) without the prior approval of the probation officer. This includes any Internet, service provider, bulletin board system, or any other
public or private computer network.

If granted access to an “on-line computer service,” the defendant shall consent to the probation officer conducting periodic unannounced
examinations of his computer equipment, which may include hardware, software, and copying all data from his computer. This may include the
removal of such equipment, when necessary, for the purpose of conducting a more thorough examination.

The defendant shall consent to third-party disclosure to any employer or potential employer concerming any computer-related restrictions that
have been imposed upon him. -

The defendant shall provide his personal and business telephone records to the probation officer upon request and consent to the release of
certain Information from any on-iine, telephone, or similar account. :

The defendant shall net have any contact, other than incidental contact in a public forum such as ordering in a restaurant, grocery shopping,

etc., with any person under the age of 18, except his own children, without prior permission of the probation officer. Any approved contact shall

be supervised by an adult at all times. The contact addressed In this condition includes, but is not limited to, direct or indirect, personal,

telephonic, written, or through a third party. If the defandant has any contact with any child, that is a person under the age of 18, not otherwise

addressed in this condition, the defendant is required to immediately remove himself from the situation and notify the probation office within 24
ours,

The defendant shall not frequent places where children congregate, such as parks, playgrounds, schools, video arcades, daycare centers,
swimming pools, or other places primarily used by children under the age of 18, without the prior approval of the probation officer.

, . !
The defendant shall not view, purchase, possess, or control any sexually explicit materials, including, but not limited to, pictures, magazines,
video tapes, movies, or any material obtained through access to any computer or any material linked to computer access or use.

The defendant shall submit to a search of his person, property, house, residence, vehicle, papers, computer, other electronic communication or
data storage devices or media, and effects at any time, with or without a warrant, by any law enforcement officer. or probation officer with
reasonable suspicion conceming unlawful conduct or a violation of a condition of probation or supervised release.

The defendant shall register with the state sex offender registration agency in any state where he may reside, is employed, carries on a
vocation, or is a student. ;

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 Pade 4 of6
Case 1:13-cr-00435-TDS Document122 Filed 07/24/15 Paae 6 of 8

Case 1:13-cr-00425-TDS Document 200 FEiled 10/07/19 Pane 8 0f16
AO 2458 (NCMD Rev. 09/11) Sheet 5 - Criminal Monatary Penalles

 

Page Sof 6
DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13GR435-1
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 5.
Assessment Fine Restitution
TOTALS $ 100.00 $ $
CO) The determination of restitution Is deferred until _ An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.

(0 The defendant must make restitution {including community restitution) to the following payees in the amount listed below.

If the defandant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
« the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(f), all nonfederal victims must be paid before

 

the United States is paid.
Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ $

C ‘Restitution amount ordered pursuant to plea agreement $

C1 The defendant must pay interest on restituflon and a fine of mora than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(J ‘The court determined that the defendant does not have the ability to pay Interest and it is ordered that:
C7 the interest requirement is waived for the uo fine (Q restitution.

1 the interest requirement forthe [ fine restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 410, 140A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 P
Case 1:13-cr-00435-TDS Document122 Filed 07/24/15 ae erg

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 9 of 16
AO 2458 (NCMD Rev. 09/11) Sheet 6 - Schadule of Payments Page 6 of 6

 

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penaities is due as follows:

A bes Lump sum payment of $ 100,00 due immediately, balance due

Oo not fater than or

 

0 in accordance with L Cc, O D, Oo E, or O F below; or

BO Payment to begin immediately (may be combined with 0 C, 0 por [1 F below); or

 

 

¢ O Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over @ period of (2.g.,
months or years), to commence (2.9., 30 or 60 days) after the date of this judgment; or

p U Payment in equal (6.9. weekly, monthly, quarterly) installments of $ over a period of (eg.
months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

eQ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisanment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

Fo Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibllity Program, are to be made to the Clerk of Court, United States District Court for the Middie District of North Carolina, 324 West
Market Street, Greensboro, NC 27401-2544, unless otherwise directed by the courl, the probation officer, or the United States Attorney.
Nothing herein shall prohibit the United States Attorney from pursuing collection of outstanding criminal monetary penalties.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Severat

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, If appropriate. '

Cl The defendant shall pay the cost of prosecution.
© The defendant shall pay the following court cost(s):

[3 the defendant shall forfeit the defendant's Interest in the following property to the United States: to the extent any personal items not
related to the offense of this investigation, the United States is authorized to return those Items to Mr, Hil! at the conclusion of any appeals
period. . .

Payments shall be applied in the following order: (1) assessment; (2) restitution principal; (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs,

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/
Case 1:13-cr-00435-TDS Document 122 Filed O7eals Pate oe 8

Case 1:123-cr-004325-TDS Document 200 Filed 10/07/19 Pane 10 of 16
AQ 2458 (NCMD Rev. 09/11) Sheet 1 - Judgment in a Criminal Case

ENTERED ON DOCKET
R55

 Gnited States District Court
Nov 12 2014 _ Middle District of North Carolina

ERICA JUDGMENT IN A CRIMINAL CASE

 

Case Number: 1:13CR435-1

BRIAN DAVID HILL

 

 

 

USM Number:
John Scott Coalter ~
Defendant's Attorney

THE DEFENDANT:
is pleaded guilty to count 1.
O pleaded nole contendere to count(s)____ which was accepted by the court.
0 was found guilty on count(s) after a plea of not guilty.
The defendant is adjudicated guilty of these offenses: ‘
Title & Section Nature of Offense Offense Ended Count
48:2252A(a)(5)(B) and (b)(2) Possession of Child Pornography August 29, 2012 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984,

DD The defendant has been found not guilty on count(s)

O Counts} {is)(are) dismissed on the motion of the United States.

IT |$ ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to
pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant's economic
circumstances. .

November 10, 2014

 

Bate of Imposition of Judgment
‘ ‘ . . :
tiem &. shu a.

Signature of Judge \)
William L. Osteen, Jr., Chief United States Distritt Judge

 

Name & Title of Jucge

NOV 12 2014

 

Date

Case 1:13-cr-00435-TDS Document54 Filed 11/12/14 Paae 1 of 6
Case 1:123-cr-00435-TDS Document 200 Filed 10/07/19 Pane 11 of 16
AQ 245B (NCMD Rev, 09/11) Sheet 2 - Imprisonment Page 2 of 6

 

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of ten (10) months
and twenty (20) days, but not less than time served,

(4 The court makes the following recommendations to the Bureau of Prisons:

EX The defendant is remanded to the custody of the United States Marshal.

O The defendant shall surrender to the United States Marshal for this district.
O at am/pm on

CD as notified by the United States Marshal.

CO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[1 before 2 pm on
CO as notified by the United States Marshal.

D1 as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:
Defendant delivered on to at

_ with a certified copy of this judgment.

 

UNITED STATES MARSHAL

BY

 

DEPUTY UNITED STATES MARSHAL

Case 1:13-cr-00435-TDS Document54 Filed 11/12/14 Paae 2 of 6
Case 1:123-cr-004325-TDS Document 200 Filed 10/07/19 Pane 12 of 16
AO 2458 (NCMD Rav. 09/11) Sheet 3 - Supervised Release Paga 3 of 6

 

DEFENDANT. BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of ten (10) years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit ancther federal, state, or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

O The above drug testing condition is suspended based on the court's determination that the defendant poses a low risk of future substance
abuse. (Check, if applicable.)

& the defendant shall not possess a firearm, destructive device, or any other dangerous weapon. (Check, if applicable.)
& The defendant shall cooperate in the collection of DNA as directed by the probation officer, (Check, if applicable.)

0 The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C § 16901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a
student, or was convicted of a qualifying offense. (Check, if applicable.)

Othe defendant shall participate in an approved program for domestic violence. (Check, if applicabie.)

If this judgment imposes a fine or a restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions on
the attached page. .

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer,

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

' 4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a tawful occupation unless excused by the probation officer for schooling, training, or other acceptable
reasons:

8) « the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9} the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person convicted of a
felony unless granted permission to do so by the probation officer;

40) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer; ‘

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12\ the defendant shall not enter into any agreement to act as an informer or a special agent of a Jaw enforcement agency without the
permission of the court; : , .

43) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
record or personal history or characteristics, and shall permit the probation officer to make such notifications and to confirm the defendant's
compliance with such notification requirement.

Case 1:13-cr-00435-TDS Document54 Filed 11/12/14 Pade 3 of 6
Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Pane 13 of 16
AO 2458 (NCMD Rev. 09/11} Sheet 3c - Supervised Release, Special Conditions Page 4of6

 

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall cooperatively participate in an evaluation and a mental health treatment program with emphasis on sex offender treatment,
and pay for those treatment services, as directed by the probation officer. Treatment may include physiological testing, such as the polygraph
and penile plethysmograph, and the use of prescribed medications.

The defendant shall not possess or use a computer or any other means to access any “on-line computer service" at any location (including
employment) without the prior approval of the probation officer. This includes any Internet service provider, bulletin board system, or any other
public or private computer network.

If granted access to an “on-line computer service," the defendant shall consent to the probation officer conducting periodic unannounced
examinations of his computer equipment, which may include hardware, software, and copying all data from his computer. This may include the
removal of such equipment, when necessary, for the purpose of conducting a more thorough examination.

The defendant shall consent to third-party disclosure fo any employer or potential employer concerning any computer-related restrictions that
have been Imposed upon him.

The defendant shall provide his personal and business telephone records to the probation officer upon request and consent to the release of
certain information from any on-line, telephone, or similar account.

The defendant shall not have any contact, other than incidental contact in a public forum such as ordering in a restaurant, grocery shopping,
etc., with any person under the age of 18, except his own children, without prior permission of the probation officer. Any approved contact shall
be supervised by an adult at all times. The contact addressed in this condition includes, but is not limited to, direct or indirect, personal,
telephonic, written, or through a third party. If the defendant has any contact with any child, that is a person under the age of 18, not otherwise
addressed in this condition, the defendant is required to immediately remove himself from the situation and notify the probation office within 24
ours. ‘

The defendant shall not frequent places where children congregate, such as parks, playgrounds, schools, video arcades, daycare centers,
swimming pools, or other places primarily used by children under the age of 18, without the prior approval of the probation officer.

The defendant shall not view, purchase, possess, or control any sexually explicit materials, including, but not limited to, pictures, magazines,
video tapes, movies, or any material obtained through access to any computer or any material linked to computer access or use.

The defendant shall submit to a search of his person, property, house, residence, vehicle, papers, computer, other electronic communication or
data storage devices or media, and effects at any time, with or without a warrant, by any law enforcement officer or probation officer with
reasonable suspicion concerning unlawful conduct er a violation of a condition of probation or supervised release.

The defendant shall register with the state sex offender registration agency in any state where he may reside, is employed, carries on a
vocation, or is a student. :

Case 1:13-cr-00435-TDS Document54 Filed 11/12/14 Paae 4 of 6
Case 1:123-cr-004325-TDS Document 200 Filed 10/07/19 Pane 14 of 16
AO 245B (NCMD Rev. 09/11) Sheed 5 - Criminal Monetary Penaltias Page Sof 6

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment _ Fine Restitution
TOTALS $ 100.00 $ $
[C1 The determination of restitution is deferred until _ An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.

‘The defendant must make restitution {including community restitution) to the following payees in the amount listed below.

if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
the United States is paid. .

 

Name of Payee Total Loss* : Restitution Ordered Priority or Percentage
TOTALS $ $

Restitution amount ordered pursuant to plea agreement $

CO ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(the interest requirement is waived for the CO fine qq restitution.

( theinterestrequirementforthe [] fine restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 409A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

Case 1:13-cr-00435-TDS Document 54 Filed 11/12/14 Paae 5 of 6
Case 1:13-cr-004325-TDS Document 200° Filed 10/07/19 Pane 15 of 16
AO 2458 (NCMD Rav, 09/11) Sheet 6 - Schedule of Payments , Pago 6 of 6

 

DEFENDANT: BRIAN DAVID HILL
CASE NUMBER: 1:13CR435-1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

Aw Lump sum payment of $ 100,00 due immediately, balance due
oO not later than , or
CJ in accordance with O C, O D, CE E, or CO F below; or

BO Payment to begin immediately (may be combined with O C, O D, or Of below); or

c OU Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of (e.g.,
months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

 

t

 

oO Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of (e.g.,
months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or
eo Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

FO Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if thls judgment Imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau: of Prisons’ Inmate Financial
Responsibility Program, are to be made to the Clerk of Court, United States District Court for the Middle District of North Carolina, 324 West
Market Street, Greensboro, NC 27401-2544, unless otherwise directed by the court, the probation officer, or the United States Attorney.
Nothing hereln shall prohibit the United States Attorney from pursuing collection of outstanding criminal monetary penalties.

4

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

DC) Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

[1 The defendant shall pay the cost of prosecution.
LC the defendant shall pay the following court cost{(s):

El The defendant shall forfeit the defendant's interest in the following property to the United States: to the extent any personal items not
related to the offense of this investigation, the United States is authorized to return those items to Mr. Hill at the conclusion of any appeals
period.

Payments shall be applied in the following order: (1) assessment; (2) restitution principal; (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Case 1:13-cr-00435-TDS Document54 Filed 11/12/14 Paae6of6
Case 1:123-cr-004325-TDS Document 200 Filed 10/07/19 Pane 16 of 16
